Citation Nr: 1126696	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the cervical spine.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard on active duty for training (ACDUTRA) from September 1, 1965 to December 24, 1965, July 16, 1966 to July 30, 1966, and from June 17, 1967 to July 1, 1967.  He also served on active duty in the United States Air Force from January 1968 to May 1969.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for osteoarthritis of the cervical spine and degenerative disc disease of the lumbosacral spine.

In May 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a July 2007 personal statement, via a VA Form 21-4138, the Veteran reported that he has experienced cervical and back disorders since the 1980s and has constant pain in his lower back and legs.  He has also tried therapy and medications, and even considered surgery.  

In an October 2008 substantive appeal, via a VA Form 9, the Veteran reported that his neck and back problems began during his period of active service in the Air Force and have bothered him ever since.  As an aerospace ground repairman, he worked on generators and gas turbines that put a lot of strain on his lower back and neck due to bending over to complete repairs and maintenance.  During active service, he "just lived with the pain" and did not seek medical treatment.

Most recently, at the May 2011 video conference hearing, the Veteran reiterated the contentions he made in the October 2008 substantive appeal and further noted that he has limited mobility of his neck, which is his biggest problem.  The Veteran testified that after separation from service, he worked electrical construction, in which he injured his back at least once per year and underwent chiropractic treatments; however, such treatments became less frequent when he switched to electrical maintenance.  He currently takes medication twice per day for his lower back pain.  The Veteran's wife also testified that she has known the Veteran for approximately 41 to 42 years and he has had neck and back problems ever since.  She corroborated the Veteran's visits to a chiropractor and that the Veteran currently has limited movement in his neck and wakes up every day with back aches.  

Review of the Veteran's post service VA outpatient and private treatment records reflects complaints, diagnoses, and treatment for cervical spine and lumbosacral spine disabilities.  Specifically, the Veteran's osteoarthritis of the cervical spine was noted in an October 2003 private treatment record and he was diagnosed with degenerative disc disease of the lumbosacral spine in an April 2005 private x-ray report.  In May 2008, he underwent a VA outpatient physical examination in which his chronic low back pain was assessed as mild and he was prescribed nonsteroidal anti-inflammatory (NSAI) medication as the occasion requires.  The examiner also noted the Veteran's use of orthotics on his shoes and that nabumetone helps with degenerative joint disease (DJD).  A month later, the Veteran underwent an Agent Orange Registry examination in which his list of current medical problems included "low back pain, onset in 1968 and treated with chiropractic appointments" and "neck pain with intermittent numbness in the hands and arms, 1990."  Based on the Veteran's May 2008 physical examination report, the Veteran was diagnosed with chronic low back pain with sciatica.        

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension (C&P) examination for his current claims on appeal.    

The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his current cervical spine and lumbosacral spine disabilities during his active service in the Air Force and since separation from service.  As such, there remains some question as to whether the Veteran's current cervical spine and lumbosacral spine disabilities are attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contentions regarding his current disabilities and the medical evidence suggesting that his current disabilities are possibly attributable to service, the Board finds that a VA examination is necessary prior to final appellate review for the claims on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Additionally, at the May 2011 video conference hearing, the Veteran reported that he left work on the basis of disability due to his neck and back disorders and has received disability compensation for these disorders for the past seven years.  Reports from the Social Security Association are not of record.  The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice that there are Social Security Administration records relevant to the claim on appeal for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010).  Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's cervical and lumbosacral spine disabilities from the Denver VAMC from June 2008, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Obtain from the Social Security Administration a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Then, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his current cervical spine and lumbosacral spine disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing with regards to the Veteran's spine should be conducted and history of military and post service occupational duties should be elicited from the Veteran.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current cervical spine and lumbosacral spine disabilities had their origins in service or are in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





